United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Medford, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-697
Issued: February 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 10, 2008 appellant filed a timely appeal from an August 2, 2007 merit
decision of the Office of Workers’ Compensation Programs terminating his compensation and
authorization for medical treatment and an October 18, 2007 nonmerit decision denying his
request for an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case and over the October 18, 2007 nonmerit decision.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective August 2, 2007 on the grounds that he had no further employment-related disability;
(2) whether the Office properly terminated authorization for medical benefits; and (3) whether
the Office properly denied his request for an oral hearing as untimely under 5 U.S.C. § 8124.
FACTUAL HISTORY
On August 26, 1986 appellant, then a 36-year-old letter carrier, filed a traumatic injury
claim alleging that he sustained injuries on August 25, 1986 when he stumbled on sidewalk

steps. The Office accepted the claim for acute chronic lumbar and thoracic strains and an
episode of anxiety and depression. Appellant experienced intermittent disability beginning
August 1986. He returned to part-time work on October 21, 1991 and to full-time work as a
clerk on April 13, 1992. By decision dated May 1, 1992, the Office reduced appellant’s
compensation to zero based on its finding that his actual earnings as a general office clerk fairly
and reasonably represented his wage-earning capacity.
On May 12, 2006 appellant filed a claim for compensation from May 1 to 12, 2006 for
four hours per day. In a form report dated April 21, 2006, Dr. Martha MacRitchie, a Boardcertified physiatrist, diagnosed lumbar strain and a herniated disc at L4-5 and checked “yes” that
the condition resulted from his employment. She found that he was partially disabled beginning
February 1, 2006 with restrictions on working over four hours per day or lifting, pushing or
pulling over 10 pounds. In a report dated August 14, 2006, Dr. MacRitchie noted that she began
treating appellant in 1992 for low back and right leg symptoms. A computerized tomography
(CT) scan showed a herniated disc at L5-S1 with impingement on the right S1 nerve root.
Dr. MacRitchie stated, “In my experience, it is not unusual for an early diagnosis of lumbar
strain to evolve into a more complete finding of herniated disc as symptoms and the disease
process progress.”
On October 3, 2006 the Office referred appellant to Dr. Stephen Thomas, Jr., a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a report dated October 27,
2006, Dr. Thomas noted that appellant worked full time as a clerk. He diagnosed degenerative
arthritis of the lumbar spine due to age and obesity. Dr. Thomas found that his lumbar and
thoracic strain had resolved and that his degenerative arthritis was unrelated to his 1986
employment injury.
By letter dated November 13, 2006, Dr. MacRitchie disagreed with Dr. Thomas’
evaluation, citing to the reasons she provided in her August 14, 2006 report. On December 12,
2006 the Office found a conflict existed between Dr. MacRitchie and Dr. Thomas regarding the
nature of appellant’s current back condition and whether the August 25, 1986 work injury
resulted in a herniated disc.1
On March 8, 2007 the Office referred appellant to Dr. Timothy Borman, an osteopath
certified by the American Osteopathic Association in orthopedic surgery, for an impartial
medical examination. On April 4, 2007 Dr. Borman reviewed the history of injury and the
medical evidence of record. He diagnosed multilevel degenerative disc disease unrelated to
appellant’s federal employment. Dr. Borman noted that appellant had a history of a herniated
disc diagnosis but had no documented radiculopathy or “clinical syndrome of herniated nucleus
pulposis.” He disagreed with Dr. MacRitchie that a lumbar strain could cause degenerative disc
disease. The Office asked Dr. Borman to address whether appellant required further medical
treatment for his work-related condition, had any continued disability or restrictions due to his

1

In a report dated February 22, 2007, Dr. Scott H. Kitchel, a Board-certified orthopedic surgeon, diagnosed
chronic lumbar strain and lumbar radicular pain disorder. He recommended against surgery. Dr. Kitchel opined that
appellant’s “work injury in 1986 is the major contributing cause to his spine problems and ongoing need for
treatment.”

2

employment injury and whether the injury-related conditions had resolved. Dr. Borman
responded that these questions were “[n]ot applicable.”
On June 6, 2007 the Office notified appellant of its proposed termination of his
compensation and authorization for medical treatment on the grounds that the weight of the
evidence established that he had no further employment-related condition or disability.
In a report dated June 22, 2007, Dr. Peter S. Kosek, a Board-certified anesthesiologist,
attributed appellant’s “need for ongoing treatment and his disability to his original lumbar
strain.” He concurred with Dr. Borman’s opinion that he did not have radiculopathy but stated
that “a person can have debilitating pain without radiculopathy.” In a report dated July 5, 2007,
Dr. Kosek asserted that appellant’s work injury caused the majority of his disability.
On July 30, 2007 appellant requested an oral hearing on the notice of proposed
termination of compensation. In a report dated July 24, 2007, received by the Office on
August 2, 2007, Dr. MacRitchie related that Dr. Borman misinterpreted her comment that a
lumbar strain could evolve to a herniated disc. She clarified that she meant that with more
symptoms and objective testing the correct diagnosis became clear.
By decision dated August 2, 2007, the Office finalized its termination of his
compensation and authorization for medical treatment. On September 13, 2007 appellant
requested an oral hearing. By decision dated October 18, 2007, the Office denied his request for
a hearing as untimely under section 8124.
LEGAL PRECEDENT -- ISSUES 1 & 2
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.2 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3 Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was, in fact,
erroneous.4 The burden of proof is on the party attempting to show a modification of the wageearning capacity determination.5

2

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

3

Sharon C. Clement, 55 ECAB 552 (2004).

4

Tamra McCauley, 51 ECAB 375, 377 (2000).

5

Id.

3

The Federal (FECA) Procedure Manual provides that, if a formal loss of wage-earning
capacity decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss.6 The procedure manual further indicates that
under these circumstances, the claims examiner will need to evaluate the request according to the
customary criteria for modifying a formal loss of wage-earning capacity decision.7
Board precedent further provides that when a wage-earning capacity determination has
been issued and the employee submits evidence with respect to increased disability for work, the
issue presented is whether modification of wage-earning capacity is warranted, not whether he or
she has sustained a recurrence of disability.8
ANALYSIS -- ISSUE 2
The Office issued a wage-earning capacity decision on May 1, 1992 based on appellant’s
actual earnings in the position as general office clerk. It found that he had no loss of wageearning capacity as his actual earnings met or exceeded those held at the time of injury.
On May 12, 2006 appellant filed a claim for compensation from May 1 to 12, 2006 for
four hours per day. The Office attempted to terminate compensation and medical benefits as of
August 2, 2007 based on the findings of Dr. Borman. Appellant, however, was not in receipt of
compensation at the time that he reduced his hours and filed a claim for compensation. Once a
wage-earning capacity decision is made it remains in effect until it is properly modified.9 The
Board has held that when a wage-earning capacity determination has been issued and appellant
submits evidence regarding his ability to work, the Office must evaluate the evidence to
determine if modification of his wage-earning capacity is warranted.10 The Office’s procedure
manual directs the claims examiner to consider the criteria for modification when a claimant
requests resumption of compensation for wage loss.11 The initial issue, consequently, is whether
appellant has established that his wage-earning capacity should be modified. Accordingly, the
Board finds that the Office should have considered the issue of modification of the May 1, 1992
wage-earning capacity determination.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
7

Id.

8

See Katherine T. Kreger, 55 ECAB 633, 636 (2004); Sharon C. Clement, supra note 3.

9

Id.

10

Id.

11

Supra note 6.

4

CONCLUSION
The Board finds that the Office improperly terminated his compensation and
authorization for medical benefits instead of adjudicating the issue of whether his wage-earning
capacity should be modified.12
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 18 and August 2, 2007 are reversed.
Issued: February 11, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

12

In view of the Board’s disposition of the merits, the issue of whether the Office properly denied appellant’s
request for an oral hearing is moot.

5

